               Case 6:20-cv-00665-ADA Document 26 Filed 10/20/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 KOSS CORPORATION,

                            Plaintiff,
                                                                Case No. 6:20-cv-00665-ADA
 v.
                                                                JURY TRIAL DEMANDED
 APPLE INC.,

                            Defendant.



                             CASE READINESS STATUS REPORT

          Plaintiff Koss Corporation (“Plaintiff” or “Koss”) and Defendant Apple Inc. (“Defendant”

 or “Apple”), hereby provide the following status report in advance of the initial Case Management

 Conference (CMC).

                                   FILING AND EXTENSIONS

          Plaintiff’s Complaint was filed on July 23, 2020.

                               RESPONSE TO THE COMPLAINT
         Defendant responded to the Complaint on August 7, 2020 by filing a Motion to Strike the

  Complaint pursuant to Federal Rule of Civil Procedure 12(f). Plaintiff filed its Response in

  Opposition to Defendant’s Motion to Strike on August 21, 2020, pursuant to the parties’ agreed

  extension. Defendant filed its Reply in Support of its Motion to Strike on August 31, 2020.

                                         PENDING MOTIONS

          Defendant’s aforementioned Motion to Strike is currently pending.


                       RELATED CASES IN THIS JUDICIAL DISTRICT

          Koss Corporation v. Bose Corporation; 6:20-cv-0661-ADA


503764837 v3
               Case 6:20-cv-00665-ADA Document 26 Filed 10/20/20 Page 2 of 5



          Koss Corporation v. PEAG LLC d/b/a JLAB Audio; 6:20-cv-00662-ADA

          Koss Corporation v. Plantronics, Inc. and Polycom, Inc.; 6:20-cv-00663-ADA

          Koss Corporation v. Skullcandy, Inc.; 6:20-cv-00664-ADA

         Plaintiff believes that these related cases should be consolidated, to the extent possible and

particularly with regard to common issues, such as claim construction. Apple does not agree to the

consolidation of any cases for trial, and submits that any other issues can be addressed once all

defendants have responded to the complaints in their respective actions.

                              IPR, CBM, AND OTHER PGR FILINGS

          There are no known IPR, CBM, or other PGR filings.

                       NUMBER OF ASSERTED PATENTS AND CLAIMS

         Plaintiff has asserted five (5) patents and a total of five (5) claims. Plaintiff intends to assert

additional claims from the five presently asserted patents in its preliminary infringement contentions,

which are forthcoming.

                           APPOINTMENT OF TECHNICAL ADVISER

         At this point, the parties do not request a technical adviser to be appointed to the case to

 assist the Court with claim construction or other technical issues.

                                   MEET AND CONFER STATUS

          Plaintiff and Defendant conducted a meet and confer conference. The parties have no pre-

 Markman issues to raise at the CMC.




  Dated: October 20, 2020                            Respectfully submitted,


                                                     /s/ Darlene F. Ghavimi
                                                     Darlene F. Ghavimi
                                                     Texas State Bar No. 24072114
                                                     K&L GATES LLP
                                                     2801 Via Fortuna, Suite #350
503764837 v3
           Case 6:20-cv-00665-ADA Document 26 Filed 10/20/20 Page 3 of 5



                                         Austin, TX 78746
                                         Tel.: 512.482.6919
                                         Fax: 512.482.6859
                                         Darlene.ghavimi@klgates.com

                                         Benjamin E. Weed (admitted pro hac vice)
                                         James A. Shimota (admitted pro hac vice)
                                         Philip A. Kunz (admitted pro hac vice)
                                         Erik J. Halverson (admitted pro hac vice)
                                         Gina A. Johnson (admitted pro hac vice)
                                         K&L GATES LLP
                                         70 W. Madison St, Suite 3300
                                         Chicago, IL 60602
                                         Tel.: 312.372.1121
                                         Fax: 312.827.8000
                                         Benjamin.weed@klgates.com
                                         Jim.shimota@klgates.com
                                         Philip.kunz@klgates.com
                                         Erik.halverson@klgates.com
                                         Gina.johnson@klgates.com

                                         Peter E. Soskin (admitted pro hac vice)
                                         K&L GATES LLP
                                         4 Embarcadero Center, Suite 1200
                                         San Francisco, CA 94111
                                         Tel: (415) 882-8200
                                         Fax: (415) 882-8220
                                         peter.soskin@klgates.com

                                         ATTORNEYS FOR PLAINTIFF

                                         By: /s/ Lauren Abendshien
                                         Michael T. Pieja (pro hac vice)
                                         Alan E. Littmann (pro hac vice)
                                         Lauren Abendshien (pro hac vice)
                                         GOLDMAN ISMAIL TOMASELLI
                                         BRENNAN & BAUM LLP
                                         200 South Wacker Dr., 22nd Floor
                                         Chicago, IL 60606
                                         Tel: (312) 681-6000
                                         Fax: (312) 881-5191
                                         mpieja@goldmanismail.com
                                         alittmann@goldmanismail.com
                                         labendshien@goldmanismail.com

                                         Stephen E. McConnico
                                         State Bar No. 13450300
                                         Steven J. Wingard

503764837 v3
           Case 6:20-cv-00665-ADA Document 26 Filed 10/20/20 Page 4 of 5



                                         State Bar No. 00788694
                                         Kim Bueno
                                         State Bar No. 24065345
                                         Stephen L. Burbank
                                         State Bar No. 24109672
                                         SCOTT DOUGLASS & MCCONNICO
                                         Colorado Tower
                                         303 Colorado St., Ste. 2400
                                         Austin, TX 78701
                                         Tel: (512) 495-6300
                                         Fax: (512) 495-6399
                                         smcconnico@scottdoug.com
                                         swingard@scottdoug.com
                                         kbueno@scottdoug.com
                                         sburbank@scottdoug.com

                                         ATTORNEYS FOR DEFENDANT




503764837 v3
           Case 6:20-cv-00665-ADA Document 26 Filed 10/20/20 Page 5 of 5



                                       CERTIFICATE OF SERVICE

               I hereby certify that on October 20, 2020, I electronically submitted the foregoing

     document with the clerk of court for the U.S. District Court, Western District of Texas,

     using the CM/ECF filing system of the court for electronic service on all parties.



                                                               /s/ Darlene F. Ghavimi
                                                                   Darlene F. Ghavimi




503764837 v3
